DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 5, 12, 16, the Examiner is unclear whether limitation(s) follow “if” is/are part of the claims.
	Regarding claim 2-4, 8, 13-15, 19, the Examiner is unclear the relationship of the “-th” to other steps/elements.  Does it represent for the times of detection?  Does the – represent the minus sign? The “(n-1)-th and/or “n-th” is so confusing since the Examiner is unclear whether it is a negative, a minus sign or from one point to another point?  Should “n” be an integer?
	Claims 6-7, 9-11, 17-18, 20-22 are rejected for being dependent to the rejected claims 1 and 12.
	For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a proximity detection method without significantly more. The claim(s) recite(s) generating a proximity signal according a detection data and proximity method; and judging. This judicial exception is not integrated into a practical application because the method is an abstract idea without any tangible device which is significant more . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because steps recited in the claim, such as generating, judging signal, are just the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 11-14, 19-20, 22, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakao (US 2014/0176477 A1).
Regarding claim 1, Nakao discloses a proximity detection method, comprising: generating a proximity signal (by element 14) according to a detection data (15), a baseline data (5), and a proximity threshold (Par. [070]); and judging (By element 84) if said proximity signal is valid according to said detection data, a reference data, and a valid threshold (Pars. [007]-[018]).  
Regarding claim 12, Nakao discloses a proximity detection circuit, comprising: a detection circuit (5), generating a detection data (51); a baseline generating circuit (10), coupled to said detection circuit (See also figure 1, 1a), and generating a 11baseline data according to said detection data; and a proximity sensing circuit (52), coupled to said detection circuit and said baseline generating circuit (10), generating a proximity signal according to said detection data, said baseline data, and a proximity threshold (56), and judging if said proximity signal is valid according to said detection data, a reference data, and a valid threshold.  
	Regarding claims 2, 3, 13, 14, 19, Nakao discloses comparing a n-th value (j1-j3) of said detection data with a (n-1)-th value (pr1-pr3) (Examiner assumes n=2, therefore -th is any preceding number) of said baseline data, generating a difference value (S44), and generating said proximity signal (S45) when said difference value is greater than said proximity threshold, wherein n is a positive integer greater than 1.  
Regarding claim 5, Nakao discloses comparing a current value of said detection data with a reference value of said reference data (Figs. 5-6), generating a difference value, and judging (Elements 56, 54)(Fig. 2) if said proximity signal is valid according to said 10difference value and said valid threshold.  
Regarding claims 9, 20, Nakao discloses further maintaining a current value of said baseline data when said proximity signal is valid (Par. [071][072]).  
Regarding claims 11, 22, Nakao discloses comparing a reference value  (S43) of said reference data with a current value of said detection data when said proximity signal is valid (S44), and maintaining said reference value when said current value of said detection data is less than said reference value.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8, 15, 16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 2014/0176477 A1) in view of Kubo (US 2020/0232824 A1).
	Regarding claims 4, 8, 15, 16, Nakao discloses every subject matter recited in the claim but does not discloses the steps of comparing a n-th value of said detection data with a (n-1)-th value of said baseline data, 
 	Kubo discloses capacitive proximity sensor and further discloses the steps of comparing with threshold (Fig. 11) and iteration n+1 (Kubo par. [076], [106]).
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporating the steps of comparing to a threshold and iteration n+1, as taught by Kubo, into the system of Nakao because it is a matter of design choice to calculate the signal and involves only routine experimental.
Claim(s) 6, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 2014/0176477 A1) in view of Kim et al. (US 2019/0311291 A1).
	Regarding claims 6, 17, Nakao discloses every subject matter recited in the claim but does not discloses the steps of resetting reference data when said proximity is invalid.
 	Kim et al. discloses artificial intelligent system and further discloses the step of resetting reference data (Kim et al.’s par. [009]).
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporating the steps of resetting reference data, as taught by Kim et al. into the system of Nakao because it is a matter of design choice to calculate the signal and involves only routine experimental.
Claim(s) 7, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 2014/0176477 A1) in view of Kamon (5,815,685).
	Regarding claims 7, 18, Kamon discloses every subject matter recited in the claim but does not discloses the steps of correcting said baseline data when said proximity signal is invalid.
 	Kamon discloses apparatus and method for correcting light proximity effect by predicting mask performance and further discloses the step of correcting (Kamon’s fig. 2, element 6).
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporating the steps of correcting data, as taught by Kamon into the system of Nakao because correcting data for reference is a routine process for iteration or repeating the calculation.
Claim(s) 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 2014/0176477 A1) in view of Pan et al. (US 2019/0025962 A1).
	Regarding claims 10, 21, Kamon discloses every subject matter recited in the claim but does not discloses the steps of updating the reference data.
 	Pang et al. discloses apparatus and method for updating current reference value of touch screen and further discloses comparing a reference value of said reference data with a current value of said detection data (S104) when said proximity signal is valid, and setting said current value of said detection data as said reference value when said current value of said detection data is greater than said reference value.  
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporating the steps of updating reference data, as taught by Pang et al. into the system of Nakao because such an updating is typical to calculation and involves only routine.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

August 21, 2022